Title: From Thomas Jefferson to George Washington, 12 August 1792
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Monticello Aug. 12. 1792.

I have the honor to inclose you two letters lately recieved from Mr. Barclay. Under another cover also I send to the Commissioners, open for your examination, a plan for a Capitol from Mr. Blodget, which came by the last post. You will see, by that, the use of the paper of which I presented you a few sheets, Blodget’s plan being on a sheet I had given him. It renders the use of a scale and dividers unnecessary.
I had thought my self secure of a weekly conveyance of letters, by the establishment of a private post here, till the public one could get into motion. But of 4. postdays since my return, he has missed three. Mr. Davies is however endeavoring to procure a public rider. We have had abundant rains since my return, which were necessary to bring on our corn. Some appearances of weavil give us apprehensions for our wheat, and increase the wishes for a machine which would enable us to get it out within the months of July and August. I have the honor to be with perfect respect and attachment Dr. Sir your most obedient & most humble servt

Th: Jefferson

